DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 improperly depends on claim 52.  There is no claim 52 present in the application.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Bennett (US 2010/0033021).
In reference to claim 1 Bennett discloses in Figure 4 an inductive power transmitter comprising: one or more source coils (405, 407, 409); a plurality of resonant coils (411) magnetically coupled to the source coils and wherein a substantially similar magnetic flux is coupled from at least one of the one or more source coils (405, 407, 409) to two or more of the resonant coils (411).
In reference to claim 2 Bennett discloses in Figure 4 wherein each source coil (405, 407, 409) is associated with two or more resonant coils.

Claim(s) 1-2 , 6-8, 11, and 16-22 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Partovi et al. (US 2009/0096413).
In reference to claim 1 Partovi discloses in Figure 14 an inductive power transmitter comprising: one or more source coils (324); a plurality of resonant coils (322) magnetically coupled to the source coils and wherein a substantially similar magnetic flux is coupled from at least one of the one or more source coils (324) to two or more of the resonant coils (322).
In reference to claim 2 Partovi discloses in Figure 14 wherein each source coil (324) is associated with two or more resonant coils (322).
In reference to claim 6 Partovi discloses in Figure 14 wherein each source coil (324) is arranged over the associated resonant coils (322), and covers a greater portion of a given resonant coil (322) in an area of lower source coil flux density (closer to the center of circle 
In reference to claim 7 Partovi discloses in Figure 14 wherein the associated resonant coils (coils 322 associated with circle 328) comprise between 3 to 10 coils arranged in a staggered array (see [0197]), and the source coil is arranged within the array.
In reference to claim 8 Partovi discloses in Figure 37 a controller (Coil Drive Electronics and Sensing Circuit) configured to selectively energize at least one of the source coils and optionally enable one or more associated resonant coils (see [0115]).
In reference to claim 11 Partovi discloses in Figure 14 and 37 an inductive power transmitter comprising: a single layer array of source coils (324); a single layer array of resonant coils (322) magnetically coupled to the source coils; and wherein one or more source coils (324) are selectively energized and one or more associated resonant coils are optionally enabled depending on at least one of a receiver location, a receiver orientation, a power transfer optimization algorithm, and a lookup table (see [0115]).
In reference to claim 16 Partovi discloses in Figure 14 an inductive power transmitter comprising: one or more source coils (324); and a plurality of resonant coils (322) magnetically coupled to the one or more source coils, the resonant coils being smaller than the source coils (see [0126]);wherein one or more source coils are selectively energized and one or more associated resonant coils are optionally selectively enabled depending on one or more of a receiver location, a receiver orientation, a power transfer optimization algorithm, and a lookup table (see [0115]).


In reference to claim 18 Partovi discloses an inductive power transmitter comprising: one or more transmitter coils (324); a plurality of resonant coils (322) magnetically coupled to each of the one or more transmitter coils; and a controller (Coil Drive Electronics and Sensing Circuit; Figure 37) configured to selectively energize one or more transmitter coils and to optionally selectively enable one or more associated resonant coils; wherein only resonant coils on a single side of a receiver device are enabled (only resonant coils (322) on the side associated with 326 are enabled; see [0197]).
In reference to claim 19 Partovi discloses in Figure 37 wherein the controller is configured to selectively energize one or more transmitter coils and to optionally selectively enable one or more associated resonant coils responsive at least in part to one or more of a receiver location, a receiver orientation, a power transfer optimization algorithm, and a lookup table (see [0115]).
In reference to claim 20 Partovi discloses in Figure 14 wherein a substantially similar magnetic flux is coupled from at least one of the one or more transmitter coils (324) to two or more of the resonant coils (322).
In reference to claim 21 Partovi discloses in Figure 14 wherein each transmitter coil (324) is associated with two or more resonant coils (322).
.

Allowable Subject Matter
Claims 3-5, 9-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/             Primary Examiner, Art Unit 2849